10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

THE DEMIDCHIK LAW FIRM

MICHAEL S. SELYEM, Esq. SB # 243862
923 E. Valley Boulevard: Suite 268

San Gabriel, CA 91776

Telephone: (626) 317-0033

Facsimile: (212) 810-7257

ATTORNEY FOR DEFENDANT
QING SHAN LI

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 19-CR-2564-CAB

Plaintiff, NOTICE OF FORMAL REQUEST FOR DISCOVERY
PURSUANT TO FEDERAL RULES OF CRIMINAL
vs PROCEDURE 12 AND 16; POINTS & AUTHORITIES
QING SHAN LI
Defendant.

Sw Sw SS SS NN

 

 

 

TO THE HONORABLE COURT AND THE UNITED STATES ATTORNEY’S OFFICE AND THEIR
REPRESENTATIVE(S):

| write to formally request complete discovery in this case, pursuant to Federal Rules of
Criminal Procedure 12 and 16, and all other applicable rules, statutes, and case law, including Brady v.
Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972), their progeny, and Title
18 U.S.C. §3500.

For purposes of this discovery request, please produce all materials in the government’s

possession, custody, or control, or otherwise known to the government. This request encompasses

 

MOTION FOR DISCOVERY

- 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

information both within the possession of federal agents, and within the possession of state agents,
agencies, and offices with whom you and/or agents have been working with in the course of your
investigation in this matter. See United States v. Wood, 57 F.3d 733 (9* Cir. 1995); United States v.
Santiago, 46 F.2d 885, 893 (9" Cir. 1995). It also extends to documents and information in control of
government agencies both within and outside of this district, if “the prosecutor has knowledge and
access to” such materials. United States v. Alvarez, 86 F.3d 901, 904 (9" Cir. 1996); see also Kyles v.
Whitley, 514 U.S. 419 (1995).

Pursuant to our conversation on July 30, 2019, | am requesting that you provide me with
any Giglio information that you have on the defendant Mr. Li and any other witnesses that may be
testifying against Mr. Li. Additionally, | am requesting any evidence that is known to the government or
can be discovered by the government that would be discoverable Brady material. | would also note for
you that | am making a specific request under Kyles v. Whitley, 115 S.Ct. 1555 (1995), imposing upon
law enforcement and the prosecutor a "Duty to Learn" favorable information relating to the
defendant.

To that end | would request that all officers and investigative agencies concerned with this case
make certain that | am apprized, in writing, of any information or any evidence that has come to light
that might be viewed in anyway as "favorable" to Mr. Li. This includes information that is favorable to
the defendant on the issues of suppression, guilt, and/or punishment from both a substantive
perspective and as impeachment information and material tending to discredit the government's
witnesses.

| am requesting not only any notes, documents, or physical evidence that might contain

discoverable evidence, but also that you memorialize and provide me with any such information that

 

MOTION FOR DISCOVERY

- 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

 

 

has not yet been reduced to writing. This request continues until and throughout the trial should one
occur. Please supply any new information as you become aware of it.

This request includes but is not limited to:

1. Prior inconsistent statements of witnesses

2. Prior convictions of witnesses

3. Any and all records and information revealing prior misconduct or bad acts attributed to any
witness

4, Any and all consideration or promises of consideration given to or on behalf of the witness.
By "consideration", defendant refers to absolutely anything of value or use, including but not limited to
criminal, civil or tax immunity grants, assistance or favorable treatment or recommendations with
respect to any criminal, civil, immigration, tax court, court of claims, administrative or other legal
disputes with the government or any other parties, payment of money or fees, witness fees and special
witness fees, provisions of food, clothing, shelter, transportation or other like benefits, placement ina
"witness protection program", and anything else which could arguably reveal an interest or bias in the
witness in favor of the government or against the defense or act as an inducement to testify or to color
testimony.

5. Plea agreements

6. Any evidence of any drug use on the part of any witness

7. Any and all prosecutions, investigations, or potential prosecutions pending or which could be
brought against the witness, and any criminal, civil, immigration, tax court, court of claims,

administrative, or other pending potential legal disputes or transactions.

 

MOTION FOR DISCOVERY

= 3

 
10

11

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

8. The existence and identification of each occasion on which the witness has testified before
any court, grand jury, or other tribunal or body or otherwise narrated in relation to the Defendant, the
investigation, or the facts of the case.

9. The existence and identification of each occasion on which each witness who is an informer,
accomplice, co-conspirator, or expert has testified before any court, grand jury, or other tribunal or
body.

If the government disputes its legal obligation to disclose or produce anything requested
herein, please so advise 50 that the matters can be timely litigated.

Please feel free to contact me regarding this request. Thank you for your attention in this

matter.

Dated this 7 day of August 2019,

Michael S. Selyem
Attorney for/Qing Shan Li

 

 

MOTION FOR DISCOVERY

- 4

 
